363 U.S. 419 (1960)
BERNSTEIN ET AL.
v.
REAL ESTATE COMMISSION OF MARYLAND ET AL.
No. 852.
Supreme Court of United States.
Decided June 13, 1960.
APPEAL FROM THE COURT OF APPEALS OF MARYLAND.
J. Calvin Carney and William H. Murphy for appellants.
C. Ferdinand Sybert, Attorney General of Maryland, and Joseph S. Kaufman, Assistant Attorney General, for appellee Commission.
Melvin J. Sykes for appellees Allendale-Lyndhurst Improvement Assn., Inc., Allen Kleiman et ux. and Bernard Cherry et ux.; and David Kimmelman of counsel for appellees Kleiman and Cherry.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.